Title: From Samuel A. Otis, Sr., to Bartholomew Dandridge, Jr., 5 February 1794
From: Otis, Samuel Allyne
To: Dandridge, Bartholomew Jr.


          
            [Philadelphia] Feby 5th 1794.
          
          Mr Otis’s compliments to Mr Dandridge and sends him for the use of the President of the
            United States a Journal of Senate during the second Congress—Should more of the same
            kind be wanting, Mr Dandridge will be so good as to apply.
          
          Mr O. sends also the sheets of the present session as far as they are printed.
        